DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 6/3/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 (similarly claims 10 and 19)– “[O]btaining at the imaging controller: (i) depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality of product facings, (ii) image data from at least one image sensor, the image data representing the support structure, and (iii) a set of region of interest (ROI) indicators, each ROI indicator indicating a position of a plurality of  the product facings.” See MPEP 2181. The claim limitation uses the generic place of “imaging controller.” The generic placeholder is modified by functional language “obtaining. . . depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, and 19 recite the limitation “a plurality of the product facings” in lines 7-8, 6, and 7, respectfully. It is unclear whether Applicant is referring to the “a plurality of product facings” in lines 4-5, 3, and 4-5, respectfully or if Applicant is introducing a new term. Appropriate clarification is needed. 

	
	
	
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim sets are directed to method, device, and non-transitory computer-readable medium.
Claim 1 (similarly claims 10 and 19) recites a series of steps for receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is a mental processes (observation, evaluation,…), mathematical concept (mathematical relationships), and certain method of organizing human activity (commercial or legal interactions). This judicial exception is not integrated into a practical application because obtaining: (i) depth measurements, the depth measurements representing a support structure supporting a plurality of product facings, (ii) image data, the image data representing the support structure, and (iii) a set of region of interest (ROI) indicators, each ROI indicator indicating a position of a plurality of the product facings; generating, by a depth detector12, from the depth measurements, a first set of candidate facing edges; generating, by an image detector, from the image data, a second set of candidate facing edges from the image data; generating by a boundary generator:  (i) a third set of candidate facing edges by combining the first and second sets, and (ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges; selecting, by the boundary generator, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators; detecting by the boundary generator product facings including the selected subset of output facing boundaries do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 1, 10, and 19 do not include additional elements that are sufficient to amount 
Claim 2 (similarly claim 11) only furthers the of steps for receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is a mental processes (observation, evaluation,…), mathematical concept (mathematical relationships), and certain method of organizing human activity (commercial or legal interactions). Claim 2 (similarly claim 11) is not integrated into a practical application because generating a two-dimensional depth map from the depth measurements; and detecting edges in the depth map do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 2 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 2 and 11 in separately or in combination do not add significantly more. 
Claim 3 (similarly claim 12) only furthers the of steps for receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is a mental processes (observation, evaluation,…), mathematical concept (mathematical relationships), and certain method of organizing human activity (commercial or legal interactions). Claim 3 (similarly claim 12) is not integrated into a practical application because applying an edge detection operation to the depth map to generate an edge- weighted depth map; and applying a line detection operation to the edge-weighted depth map do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 3 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 3 and 12 in separately or in combination do not add significantly more. 
Claim 4 (similarly claim 13) only furthers the of steps for receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is a mental processes (observation, evaluation,…), mathematical concept (mathematical relationships), and certain method of organizing human activity (commercial or legal interactions). Claim 4 (similarly claim 13) is not integrated into a practical application because discarding candidate edges of the first set that are not within an ROI indicator do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 4 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 4 and 13 in separately or in combination do not add significantly more. 
Claim 5 (similarly claim 14) only furthers the of steps for receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is a mental processes (observation, evaluation,…), mathematical concept (mathematical relationships), and certain method of organizing human activity (commercial or legal interactions). Claim 5 (similarly claim 14) is not integrated into a practical application because selecting a plurality of windows from the image data; and classifying each window as one of containing an edge and not containing an edge do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 5 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 5 and 14 in separately or in combination do not add significantly more. 
determining a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 6 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 6 and 15 in separately or in combination do not add significantly more. 
Claim 7 (similarly claim 16) only furthers the of steps for receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is a mental processes (observation, evaluation,…), mathematical concept (mathematical relationships), and certain method of organizing human activity (commercial or legal interactions). Claim 7 (similarly claim 16) is not integrated into a practical application because for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold; when the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 7 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 7 and 16 in separately or in combination do not add significantly more. 
Claim 8 (similarly claim 17) only furthers the of steps for receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is a mental processes (observation, evaluation,…), mathematical concept (mathematical relationships), and certain method of organizing human activity (commercial or legal interactions). Claim 8 (similarly claim 17) is not integrated into a practical application because joining upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment; and joining lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 8 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 8 and 17 in separately or in combination do not add significantly more. 
Claim 9 (similarly claim 18) only furthers the of steps for receiving, identifying individuals and objects in a brick and mortar (BAM) area and updating inventories, which is a mental processes (observation, evaluation,…), mathematical concept (mathematical relationships), and certain method of organizing human activity (commercial or legal interactions). Claim 9 (similarly claim 18) is not integrated into a practical application because wherein selecting the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 9 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claims 9 and 18 in separately or in combination do not add significantly more. 
Therefore, claims 1-19 are rejected under §101.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatenable by W.O. 2018/204308 to Beach et al. (“Beach”) in view of U.S. Pat. Pub. No. 2015/0310601 to Rodriguez et al. (“Rodriguez”) in further view of U.S. Pat. Pub. No. 201/0337508 to Bogolea et al. (“Bogolea”).

10.	With regards to claims 1, 10, and 19, Beach disclosed the limitations of,
obtaining at the imaging controller: (i) depth measurements from at least one depth sensor, the depth measurements representing a support structure supporting a plurality of product facings, (ii) image data from at least one image sensor, the image data representing the support structure, and (iii) a set of region of interest (ROI) indicators, each ROI indicator indicating a position of a plurality of the product facings (See [0029]-[0031] discussing the image pre-processor (200) obtain depth measurements using a projection of a bounding boxes by indicators onto the depth measurements, and to thereby assign a subset of the depth measurements to each bounding box, which identifies the a region of the shelves depicted in the image. See also [0035] discussing the applying a reference planogram with reference indicators to the image.);
Beach is silent on the limitation of,
generating, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges;
generating, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image data;
generating by a boundary generator of the imaging controller: (ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges
However, Rodriguez teaches at [0162], [0178] [0211]-[0214],[0269]-[0274], [0301], [0556]-[0564] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to:
 generate, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges (See [0269]-[0274] discussing the use of edge finding techniques to identify faces, [0301] discussing identifying of geometric edges using depth maps, [0560]-[0564] and Figs. 52 and 53 discussing the analyzing of the imagery in paired edges including extended edge (110).);
generate, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image data (See [0269]-[0274] discussing the use of edge finding techniques to identify faces, [0301] discussing identifying of geometric edges using depth maps, [0560]-[0564] and Figs. 52 and 53 discussing the analyzing of the imagery in paired edges including extended edge (112).); and
generate by a boundary generator of the imaging controller: (See [0162] discussing edge finding module that can identify boundary edges in a segmented region, [0301] discussing recognizing different in item and printing edges, and [0558] discussing paired edges for checking imagery being captured.) (ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges (See [0178] discussing comparing of adjacent parallel and perpendicular lines to identify different items in the field of view about the items and [0560]-[0564] discussing paired edges indicative of an image spanning across packaging.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to generate, by a depth detector of the imaging controller, from the depth measurements, a first set of candidate facing edges; generate, by an image detector of the imaging controller, from the image data, a second set of candidate facing edges from the image (ii) a candidate facing boundary for each adjacent pair of candidate facing edges in the third set of candidate facing edges, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to would identify faces that form part of the same object (Rodriguez [0272]).  
Beach and Rodriguez are silent on the limitation of,
(i) a third set of candidate facing edges by combining the first and second sets, 
selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators;
detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries.
However, Bogolea teaches at [0089]-[0094] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to (i) a third set of candidate facing edges by combining the first and second sets (See [0089]-[0094] grouping of sets of features of images to identify more data sets.), 
selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators (See [0089]-[0094] discussing matching subregions of the template to subregions of the grouping from an image to preform matching on.);
detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries (See [0089]-[0094] discussing the matching of the subregions to output a match based on different orientation when compared to the template.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach and Rodriguez to include (i) a third set of candidate facing edges by combining the first and second sets,  selecting, by the boundary generator of the imaging controller, a subset of output facing boundaries from the candidate facing boundaries, based on the ROI indicators; detecting, by the boundary generator of the imaging controller, product facings including the selected subset of output facing boundaries, as disclosed by Bogolea. One of ordinary skill in the art would have been motivated to make this modification in order to determine an orientation of a product 
		
11.	With regards to claims 2 and 11, Beach is silent on the limitations of,
generating a two-dimensional depth map from the depth measurements; and
detecting edges in the depth map.
However, Rodriguez teaches at [0301]-[0302] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to generate a two-dimensional depth map from the depth measurements; and detecting edges in the depth map (See [0301]-[0302] discussing the geometric edge based 3D data used to generate a 3d image of items for identification. Examiner notes edges are used to form images and that examiner is interpreting a 3D image as a two-dimensional depth map because depth would be the third dimension.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to generate a two-dimensional depth map from the depth measurements; and detecting edges in the depth map, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order determine whether any such item is at least partially visible in the pile (Rodriguez [0302]).  

12.	With regards to claims 3 and 12, Beach is silent on the limitations of,
applying an edge detection operation to the depth map to generate an edge- weighted depth map; and
applying a line detection operation to the edge-weighted depth map.
However, Rodriguez teaches at [0252], [0284]-[0287], and [0300]-[0302] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to apply an edge detection operation to the depth map to generate an edge- weighted depth map; and apply a line detection operation to the edge-weighted depth map (See [0252] discussing the analysis of point clouds (e.g., depth maps), [0284]-[0287] discussing the weighting of different dimension information, and [0301]-[0302] discussing the geometric edge based 3D data used to generate a 3d image of items for identification. Examiner notes edges are used to form images and that 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to apply an edge detection operation to the depth map to generate an edge- weighted depth map; and apply a line detection operation to the edge-weighted depth map, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order determine whether any such item is at least partially visible in the pile (Rodriguez [0302]).  

13.	With regards to claims 4 and 13, Beach is silent on the limitations of,
comprising discarding candidate edges of the first set that are not within an ROI indicator
However, Rodriguez teaches at [0571]-[0573] and [0579] that it would have been obvious to one of ordinary skill in the imaging art to include discarding candidate edges of the first set that are not within an ROI indicator (See [0571]-[0573] discussing the rejection of keypoints along the edge due to low contrast (e.g., noise) or poor location determination and [0579] discussing the discarding of unclustered result.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include discarding candidate edges of the first set that are not within an ROI indicator, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to remove noise (Rodriguez [0571]-[0573]).  

21.	With regards to claims 5 and 14, Beach and Rodriguez are silent on the limitations of,
selecting a plurality of windows from the image data; and
classifying each window as one of containing an edge and not containing an edge.
However, Bogolea teaches at [0044]-[0048] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to:
 select a plurality of windows from the image data (See [0044]-[0048] discussing segmenting of an image of into regions.); and

Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach and Rodriguez to include the ability to select a plurality of windows from the image data; and classify each window as one of containing an edge and not containing an edge, as disclosed by Bogolea. One of ordinary skill in the art would have been motivated to make this modification in order to determine an orientation of a product identified in a subregion of an image based on presence and relative positions of features in an image representative of this product (Bogolea [0089]).  

14.	With regards to claims 6 and 15, Beach is silent on the limitations of,
determining a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows.
However, Rodriguez teaches at [0190]-[0195], [252], and [0556] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to determine a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows (See [0556] discussing the use of depth-sensing technology to create a exposed profile of an object to then determine configuration data of the product, [0252] discussing using of depth maps to identify component shape based on identification of surfaces, and [0190]-[0195] discussing the evaluation of the image based on tip and tilt. The examiner is interpreting tip and tilt as intensity.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to determine a position of each candidate facing edge of the second set based on an intensity profile of a corresponding one of the windows, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to identify the product (Rodriguez [0194]).  

With regards to claims 7 and 16, Beach is silent on the limitations of,
for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold;
when3 the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge.
However, Rodriguez teaches at [0178] that it would have been obvious to one of ordinary skill in the imaging art to include for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold (See [0178] discussing classifying edges as parallel or perpendicular if within a variance e.g., 20, 10, or 5 degrees. The examiner is interpreting a variance as a threshold and the degrees deference in the line as a distance.); when the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge (See [0178] discussing classifying the edges as parallel or perpendicular if within the variance.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include for each pair of adjacent candidate facing edges, determining whether a distance separating the pair is below a threshold; when the distance separating the pair is below the threshold, replacing the pair with a single candidate facing edge, as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to would identify faces that form part of the same object (Rodriguez [0272]).

16.	With regards to claims 8 and 17, Beach is silent on the limitations of,
joining upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment; and
joining lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment.
However, Rodriguez teaches at [0178] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to join upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment (See [0178] discussing classifying 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach to include the ability to join upper ends of the adjacent pair of the third set of candidate facing edges with an upper boundary segment; and join lower ends of the adjacent pair of the third set of candidate facing edges with a lower boundary segment as disclosed by Rodriguez. One of ordinary skill in the art would have been motivated to make this modification in order to would identify faces that form part of the same object (Rodriguez [0272]).

17.	With regards to claims 9 and 18, Beach and Rodriguez are silent on the limitations of,
wherein selecting the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators.
However, Bogolea teaches at [0082]-[0084] and [0090]-[0094] that it would have been obvious to one of ordinary skill in the imaging art to include the ability to select the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators (See [0082]-[0084] discussing the segmenting of the image by shelf and cropping the image to the shelf and the scoring of subregion within the image for image matching and [0090]-[0094] discussing the comparing the planogram with the image captured.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Beach and Rodriguez to include the ability to select the subset of output facing boundaries includes discarding candidate facing boundaries outside the ROI indicators, as disclosed by Bogolea. One of ordinary skill in the art would have been motivated to make this modification in order to identify a discrete object (Bogolea [0084]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes according to the disclosure the depth and image detector are applications, see [0027].
        2 Examiner uses bold text for the abstract idea and plain text for insignificant extra-solution activity.
        3 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04.